Citation Nr: 1620277	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  09-25 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for chronic liver disease, including cirrhosis.  

3.  Entitlement to service connection for esophageal varices.  

4.  Entitlement to service connection for an acquired psychiatric disability, including major depressive disorder (MDD), posttraumatic stress disorder (PTSD), and generalized anxiety disorder (GAD).  

5.  Entitlement to service connection for chronic fatigue syndrome (CFS).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1973 to November 1976 and from August 1982 to February 1991.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for hepatitis C, liver disease, and esophageal varices.  The case is currently under the jurisdiction of the RO in Muskogee, Oklahoma.  

In June 2011, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims folder.  

In November 2011 and June 2013, the Board remanded the appeal for further development.  

The case also comes on appeal of a November 2013 rating decision of the RO in Muskogee, Oklahoma, which denied service connection for PTSD, MDD, GAD and CFS.  During the development of this appeal, the Veteran requested an additional videoconference hearing.  The case was remanded by the Board in November 2015 so that an additional hearing could be scheduled.  In subsequent correspondence, the Veteran withdrew his hearing request and the case has now been returned for further appellate consideration.  



FINDINGS OF FACT

1.  Hepatitis C was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event or otherwise be related to service.

2.  Chronic liver disease, including cirrhosis, was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event or otherwise be related to service.

3.  Esophageal varices were not evident during service or until many years thereafter and are not shown to have been caused by any in-service event or otherwise be related to service.

4.  PTSD has not been clinically confirmed at any time during the appeal.  

5.  MDD and GAD were not evident during service or until many years thereafter and are not shown to have been caused by any in-service event, be caused or aggravated by any service-connected disability or otherwise be related to service.

6.  CFS was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event, be caused or aggravated by any service-connected disability or otherwise be related to service.


CONCLUSIONS OF LAW

1.  Hepatitis C was neither incurred in nor aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  Chronic liver disease, including cirrhosis, was neither incurred in nor aggravated by service nor may cirrhosis of the liver be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

3.  Esophageal varices were neither incurred in nor aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  An acquired psychiatric disorder, to include MDD, PTSD and GAD, was neither incurred in nor aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

5.  CFS was neither incurred in nor aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  February 2006 and February 2013 letters explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The February 2013 letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  

With regard to the duty to assist, the Veteran's available service treatment records (STRs) and pertinent post-service treatment records, including available records utilized by the Social Security Administration (SSA) have been secured.  While the Veteran has argued that records from his first period of active duty have not been associated with his claims folder because they were lost in a fire at the National Personnel Records Center (NPRC), the Board notes that the record does include his examination prior to entry in September 1973 and that the NPRC fire occurred in 1973, years prior to his discharge from his first period of service in 1976.  A formal finding VA memorandum dated in May 2012 indicates that there are no additional SSA or STRs available for review.  The Veteran was afforded VA medical examinations in December 2011 and November 2013, with an addendum in May 2014.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  


Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as cirrhosis, to a degree of 10 percent or more within one year from separation from service, such disease may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection for PTSD requires that three elements be present according to VA regulations: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed inservice stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed inservice stressor.  38 C.F.R. § 3.304(f) (2015); See Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-V), and be supported by the findings of a medical examiner.  See 80 Fed. Reg. 14,308 (Mar. 19, 2015) (to be codified at 38 C.F.R. § 4.125 (a)).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Hepatitis C, Chronic Liver Disease, and Esophageal Varices

The Veteran contends that service connection should be established for hepatitis C, chronic liver disease, diagnosed as cirrhosis, and esophageal varices.  He asserts that these disabilities were the result of immunizations administered during service with the use of air guns, during dental care in service, or with exposure to bloody rags during his periods of active duty.  He has stated that the use of air gun devices has been implicated in the development of liver disease, including hepatitis C, cirrhosis and resulting esophageal varices.  He believes that this is the only risk factor to which he has been exposed in his life.  (Esophageal varices are enlarged veins of the base of the esophagus caused by portal hypertension which is a complication associated with cirrhosis of the liver.  Dorland's Illustrated Medical Dictionary 801 and 1796 (28th ed. 1994).  The Veteran has pointed out Board decisions that found service connection to be warranted for liver disease as a result of air gun injections; he has agreed during the June 2011 hearing that Board decisions are not precedent setting and are decided on a case-by-case basis.  

After review of the medical record, the Board finds no evidence of a chronic liver disease, including hepatitis C or cirrhosis, while the Veteran was on active duty or for many years thereafter.  In this regard, it is noted that the Veteran's STRs are completely negative for complaints or manifestations of liver disease.  Post-service medical evidence shows that the Veteran was diagnosed as having significant liver disease in 2003 and diagnosed with end stage liver disease in 2006, undergoing a liver replacement that year.  During the Board hearing in June 2011, he stated that he became aware of the symptoms of his liver disease in March 2003.  As such, there is no evidence, either medical or lay, that supports a finding that service connection for chronic liver disease, or complications thereof, is warranted on a direct or presumptive basis.  

Regarding the Veteran's main contentions, that his liver disease and residual complications are related to events that occurred during service, primarily the administration of immunizations through the use of air guns, an examination to ascertain the viability of this argument was conducted by VA in December 2011.  At that time, the examiner was requested to render an opinion regarding whether it was at least as likely as not that either the Veteran's hepatitis C, cirrhosis of the liver, or esophageal varices are the result of any incident of active duty service.  After examination and review of the record and medical literature on the subject, the examiner stated that it was less likely than not that the claimed conditions were the result of in-service injury, event, or illness.  The rationale was that, while there are some rulings that support a claim of hepatitis being transferred through the use of air gun injectors, there was no clear peer review evidence on the matter.  Moreover, the Veteran's social risk factors were considered by the examiner to far outnumber any potential exposure from intraservice immunizations.  In this regard, the Veteran admitted to two episodes of IV drug injection and a history of alcohol dependence as documented in VA outpatient treatment records since 1995.  In a February 2001 hepatitis C risk questionnaire, the Veteran identified positive findings for IV street drug use, multiple sexual partners, sexually transmitted diseases, intranasal cocaine use, and excess alcohol use.  In July 2003, he was diagnosed with cirrhosis of the liver secondary to alcoholism.  

The examiner went on to review findings of the Centers for Disease Control that noted marked decrease in cases of hepatitis C virus that was believed to be the result of reduced infections in injection drug users as a probable consequence of changes in injection practices associated by a concern for HIV risk.  It was noted that most patients infected with hepatitic C virus acquired the disease through intravenous drug use or blood transfusion (which had become increasing rare since routine testing for the virus that began in 1990.)  Risk factors showed an odds ratio of 49.6 for intravenous drug use, with current estimates suggesting that over 60 percent of newly acquired infections occurred in individuals who have injected illegal drugs during the six months prior to disease onset.  Blood transfusions were also a major risk factor (odds ratio 10.9), with the initiation of donor screening for hepatitis C antibodies in 1990 nearly eliminating this risk.  The examiner did point out that there were other rare sources of transmission of the virus that included contaminated equipment used during the performance of procedures and other breakdowns of infection control procedures or aseptic techniques leading to person-to-person transmission.  Examples given included an outbreak of acute hepatitis C identified in three hospitalized patients who received saline flushes from a multidose saline vial, and an outbreak of six cases of hepatis C (along with six cases of hepatitis B) that was linked to the inappropriate reuse of syringes and single-patient-use vials of propofol by a single anesthesiologist.  Tattooing and body piercing were also noted to have the potential to transmit the virus; however, the extent to which they contribute to the disease burden of hepatitis C was uncertain and there was no clear cut data in the United States indicating that individuals with exposure to tattooing or body piercing alone were at increased risk for acquiring hepatitis C.  

In a March 2014 addendum to the December 2011 examination report, the examiner stated that "I have reviewed the exam and his most recent medical treatment records and do not find any objective evidence that would change my original opinion."  In the May 2014 addendum, the examiner discussed the Veteran's assertion that he did not share needles while using drugs, pursuant to remand by the Board.  The examiner clarified that the Veteran's hepatitis C, cirrhosis of the liver, and esophageal varices were less likely than not incurred in or caused by service, to include the immunizations with air guns.  The examiner stated that the Veteran had comorbid conditions as a result of a significant liver condition and that the hepatitis and secondary liver condition were more likely than not a direct result of his non-service alcohol and substance use.  The risks and side effects secondary to these actions are proven by multiple peer review studies, while a theory of a disease condition being distributed by an immunization air gun is not only unlikely, but "is absolutely NOT proven by peer reviewed literature."  While the examiner noted that the Veteran had asserted that he had not shared needles while injecting illegal drugs, the examiner stated that he could not speculate on this and the fact was that there were admissions to the intravenous injections of illegal substances.  

In this case, the Veteran has asserted that his liver disease, and complications therefrom, are the result of incidents that occurred while he was on active duty.  It is important to note, however, that there is no medical opinion that supports this lay assertion and such an opinion is beyond the knowledge and experience of a lay person such as the Veteran.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  When reviewing medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995), but may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In this case, there is no evidence that supports the Veteran's contentions that his chronic liver disease and the results thereof are the result of incidents that occurred while he was on active duty.  The examiner clearly states that his post-service risk factors such as intravenous illegal drug use and alcohol abuse are more likely causes of the liver disease.  This is fully supported by documented rationale showing these risk factors to have far greater likelihood than possible exposure during service.  Under these circumstances, the case must be denied.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection for hepatitis C; chronic liver disease, including cirrhosis; and esophageal varices, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Psychiatric Disability, including PTSD, MDD, and GAD

The Veteran claims service connection for an acquired psychiatric disability, including PTSD, MDD, and GAD.  He has asserted that these psychiatric disabilities are the result of service, including a stressor where the ship on which he was serving struck a Soviet submarine.  

After review of the record, the Board finds no basis for the establishment of service connection for any psychiatric disability, including claimed PTSD, MDD or GAD.  In this regard, it is noted that STRs show no complaint or manifestation of a psychiatric disability.  During service, in October 1989, the Veteran was afforded a psychiatric evaluation for Antarctic deployment.  At that time, there was no psychiatric diagnosis and no psychiatric contraindication to Antarctic deployment.  On examination in February 1992, psychiatric clinical evaluation was normal.  

In January 2006, the Veteran was noted to have symptoms of altered mental status secondary to worsening liver function.  Treatment records utilized by SSA dated in September 2008 include a diagnosis of depressive disorder.  VA outpatient treatment records dated in January 2013 show impressions of MDD, anxiety, and rule/out PTSD.  Records through January 2015 show diagnoses of MDD and GAD.  

An examination was conducted by VA in November 2013.  At that time, it was initially noted that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD.  The examiner confirmed that the Veteran had experienced traumatic events in service that involved intense fear, helplessness, or horror and had recurrent distressing dreams of the event, but that he had no persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness and an insufficient number of persistent symptoms of increased arousal that were not present before the trauma.  As such, the Veteran did not meet the full criteria for a diagnosis of PTSD.  After examination and review of the record, the examiner rendered a diagnosis of MDD secondary to general medical condition.  The examiner stated that the Veteran's disability was less likely than not incurred in or caused by in-service illness, injury, or event.  The rationale was that the Veteran did not meet the diagnostic criteria for PTSD.  The Veteran had only one PTSD symptom, occasional nightmares.  

As the Veteran does not meet the criteria for PTSD, there is no basis for the establishment of service connection for this acquired psychiatric disorder.  While he has also claimed service connection for MDD, this disorder is shown on VA examination to be a result of his general medical condition.  (Service connection has not been established for any disability.)  As such, there is no medical evidence of record that would establish a relationship with MDD and service.  Regarding GAD, the Veteran did not manifest this disability in service or until many years thereafter.  Review of the record does not disclose a medical opinion that would establish a relationship between service and the development of GAD.  As service connection is not currently in effect for any medical disability, there is no basis for the establishment of service connection on a secondary basis.  As such, service connection is not warranted.  The Board finds that an opinion as to etiology of a psychiatric disorder is beyond the knowledge and experience of a lay person such as the Veteran.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disability, including PTSD, MDD, or GAD, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

CFS

The Veteran contends that service connection should be established for CFS.  After review of the record, however, the Board finds no basis on which to grant service connection.  In this regard, it is noted that STRs show no complaint or manifestation of fatigue or CFS.  Review of the post-service medical records includes VA outpatient treatment records dated from 1995 to January 2015 that show that the Veteran has had numerous complaints of fatigue, most recently in August 2014, but he has not actually been diagnosed with CFS.  Even if one were to consider the numerous complaints of fatigue in the record to be manifestations of CFS, there is no evidence, either lay or medical, that he had this disability during service or until many years after separation from service.  Neither is there evidence that links any CFS with an incident during service.  An opinion as to the presence or etiology of CFS is beyond the knowledge and experience of a lay person such as the Veteran.  As such, service connection for CFS is denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

						(CONTINUED ON NEXT PAGE)


ORDER

Service connection for hepatitis C is denied.  

Service connection for chronic liver disease, including cirrhosis, is denied.  

Service connection for esophageal varices is denied.  

Service connection for an acquired psychiatric disability, including MDD, PTSD, and GAD, is denied.  

Service connection for CFS is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


